Citation Nr: 1222534	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  09-19 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for deformity, degenerative findings, old fracture, left elbow/arm.

2.  Entitlement to service connection for sinusitis, status post intermittent upper respiratory infections.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Durham, Counsel



INTRODUCTION

The Veteran served on active duty from February 1973 to February 1976. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 RO decision, which denied the aforementioned claims.

The Board notes that the Veteran also indicated in his August 2008 notice of disagreement (NOD) that he disagreed with the July 2008 denial of his claims for service connection for bilateral hearing loss and tinnitus.  However, during the course of this appeal, these claims were granted in a May 2009 rating decision.  This decision was a complete grant of benefits with respect to these issues.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, these issues are not currently on appeal before the Board.

The issue of entitlement to service connection for sinusitis, status post intermittent upper respiratory infections is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A left elbow disability was noted at enlistment.

2.  The evidence establishes that the Veteran's preexisting left elbow disability did not undergo an increase in severity during service. 


CONCLUSION OF LAW

Service connection for deformity, degenerative findings, old fracture, left elbow/arm is not warranted.  See 38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); VAOPGCPREC 3-03 (July 16, 2003); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).
	
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2009).  Thus, any error related to this element is harmless. 

An October 2007 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, this letter described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and relevant VA and private medical records are in the file.  The finds that all records identified by the Veteran as relating to his claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  The Veteran was provided a VA examination for his left elbow/arm disability claim in March 2008.  The examiner reviewed the claims file, noted the Veteran's assertions, and examined him thoroughly.  The Board finds the examination report and opinion to be thorough and complete.  Therefore, the Board finds these examination reports and opinions are sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, No. 02-7347 (Fed. Cir. June 1, 2004).
However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b) (2011).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat Veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) (2011).

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Veteran is seeking entitlement to service connection for deformity, degenerative findings, old fracture, left elbow/arm.  

A review of the Veteran's service treatment records reflects that he was noted on his February 1973 Report of Medical Examination on enlistment as having a deformity of the left elbow with limitation of motion.  It was noted that he lacked 5 degrees of extension, and he had full supination and pronation.   He was noted as being qualified for enlistment.  On his February 1973 Report of Medical History, the Veteran reported a history of broken bones.  He reported that he fractured his left arm in September of 1961.  The examiner noted that the Veteran passed physical examination here in November 1972.

In light of the notation of the Veteran's pre-existing left elbow deformity with limitation of motion upon entry into active duty, the presumption of soundness does not attach in this case.  Thus, the Board must consider whether there was an increase in disability during such service so as to warrant the presumption of aggravation.  38 U.S.C.A. § 1153 (West 2002).  If an increase in disability is established, clear and unmistakable evidence that such increase was not beyond the natural progress of the disease is required to rebut the presumption of aggravation.

The record reflects that the Veteran sought treatment for left elbow pain during service.  An October 1973 service treatment record noted complaints of left arm pain for 2 weeks.  It was noted that the Veteran broke his arm 11 years ago and had a recent onset of constant numb feeling with pain on lifting heavy object.  However, an October 1973 orthopedic consultation report notes that physical examination revealed marked deformity noted in the elbow region with no pain or tenderness on palpation.  The Veteran was diagnosed with old fracture of the left elbow.  A November 1975 Report of Medical Examination noted a mild deformity of the left elbow.

With respect to a current left elbow/arm disability, the Veteran underwent a VA examination in March 2008.  The examiner reviewed the claims file.  The Veteran reported an onset of a left arm condition in 1973.  Specifically, he reported a fracture of the left elbow prior to going into service.  He asserted that, while hand walking bars during physical training exercise, he injured his arm and sought medical attention.  For the past 30 years, his arm continued to feel painful but he is able to work despite the pain.  Upon examination, the Veteran was diagnosed with deformity, degenerative findings, and old fracture fragment of the left elbow.  The examiner opined that the Veteran's left arm/left elbow injury was not caused by or a result of or aggravated by military service.  The Veteran denied any specific injury to his elbow/arm while in the military.  He reported a fracture of his left elbow as a child.  He stated that "hand walking bars" during physical training exercises caused his elbow to ache but again denied any known injury to elbow while in the service.  He reported that he worked as a truck driver for 30 years which requires him to pull on heavy chains multiple times a day, which he is able to do with aching in his left elbow.  Therefore, the Veteran's deformity, degenerative findings, and old fracture fragment of the left elbow is not caused by or a result of nor was it aggravated by his military service but rather by the fracture he suffered as a child. 

With regard to the question of whether there was an increase in disability during service, the Board acknowledges that the Veteran sought treatment for left arm pain during service.  However, the evidence does not show that the Veteran sustained an increase in disability during his military service.  The only medical opinion of record on the matter specifically indicated that the Veteran's deformity, degenerative findings, and old fracture fragment of the left elbow was not caused by or a result of nor was it aggravated by his military service.  The claims file contains no medical evidence to the contrary.  

While the Veteran reported pain and numbness in his elbow, the Board notes that the November 1975 Report of Medical Examination described the disability as a "mild deformity of the left elbow" and gave no indication of a worsening or aggravation of this condition.  Moreover, the claims file contains no record of complaints or treatment related to this disability until a 2003 private treatment record, approximately 27 years after his discharge from service.  Therefore, while the Veteran sought treatment for left elbow complaints in service, and he has current left elbow disabilities, there is no competent medical evidence of record reflecting that his left elbow disability underwent an increase in severity during service.  This conclusion is supported by the March 2008 examiner who opined that there was no aggravation of the disability during service. 

As noted above, temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat Veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  In this case, while it was noted that the Veteran sought medical treatment in October 1973 for left elbow complaints, the evidence does not reflect that the Veteran's pre-existing condition was aggravated beyond a temporary or intermittent flare-up of symptoms.  As noted above, a November 1975 Report of Medical Examination noted a mild deformity of the left elbow.  Such deformity was noted on the Veteran's entrance examination.  The service records do not indicate that there was an increase in severity in the disability service.  Additionally, the claims file contains no record of complaints or treatment related to this disability immediately following service or for approximately 27 years after his discharge from service.  Thus, there is simply no medical evidence of record demonstrating that the Veteran's in-service complaint was due to anything more than a temporary or intermittent flare-ups of symptoms of a preexisting condition.

The Board acknowledges the Veteran's contentions that he has a current left elbow/arm disability as a result of active duty service.  The Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise to render an opinion as to whether his preexisting disability underwent an increase in severity during service.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Therefore, the Board ultimately places more probative value on the March 2008 VA opinion provided by the competent VA medical professional.  

In summary, the Board concludes that the Veteran's left elbow/arm disability existed prior to service and was not aggravated during service.  For this reason, and as no current left elbow/arm disability has otherwise been shown by credible or competent evidence to be related to his military service, the claim for service connection for deformity, degenerative findings, old fracture, left elbow/arm must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for deformity, degenerative findings, old fracture, left elbow/arm is denied.



REMAND

The Veteran is seeking entitlement to service connection for sinusitis, status post intermittent upper respiratory infections.  After a review of the claims file, the Board finds that additional development is necessary prior to the adjudication of this claim. 

A review of the Veteran's service treatment records reveals that the Veteran complained of a cold for 2 days and was noted as having congestion in the head and chest in a June 1974 service treatment record.  In October 1974, he complained that his chest was stopped up and he had been coughing up phlegm for about 3 days.  In December 1974, he was again noted as having a cold and a cough.  An impression of upper respiratory disease second to tonsillitis was noted.  A November 1975 radiographic report noted several calcified granulomas in the right chest with no active cardiopulmonary disease.  

With regard to a current disability, the Veteran underwent a VA examination in March 2008.  The examiner reviewed the claims file.  The Veteran reported getting frequent colds and seeking medical attention a time or two.  He reported that, while in the service, he sought medical attention for a cold on several occasions.  He has never been diagnosed with chronic sinusitis and has never had sinus x-rays to document chronic sinusitis.  He reported that he develops a cold in fall or winter of every year that lingers for weeks and which he treats with over-the-counter medications and occasional antibiotics.  Upon examination, the Veteran was noted as having no diagnoses for chronic sinusitis, status post intermittent upper respiratory infections.  Sinus condition was noted as being a problem associated with the diagnosis.  The Veteran was diagnosed with seasonal upper respiratory infections.  The examiner concluded by noting that, with regard to the Veteran's claimed chronic sinusitis, it is not caused by or a result of conditions he was treated for in his military service.  The rationale provided was that the Veteran does not have chronic sinusitis.  The examiner also determined that, with regard to the Veteran's claimed chronic upper respiratory infections, it is not caused by or a result of conditions treated in his military service.  The rationale provided was that the Veteran does not have chronic upper respiratory infections.

The Board acknowledges that the March 2008 VA opinion indicated that the Veteran's claimed chronic upper respiratory infections are not caused by or a result of conditions treated in his military service.  However, as the rationale provided for this opinion was that the Veteran does not have chronic upper respiratory infections, and the examiner simultaneously diagnosed the Veteran with seasonal upper respiratory infections, the Board finds that a new VA examination is needed for the proper assessment of this claim.  38 U.S.C.A. § 5103A (West 2002).  As such, this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether he has a current diagnosis of sinusitis or chronic upper respiratory infections that was caused or aggravated by his military service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination for his claimed sinusitis, status post intermittent upper respiratory infections.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms relating to his claimed sinusitis, status post intermittent upper respiratory infections.  

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion as to whether the Veteran currently has sinusitis or chronic upper respiratory infections.  If so, an opinion should be provided as to whether it is at least as likely as not that the Veteran's current sinusitis or chronic upper respiratory infections was caused or aggravated by his military service.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

2. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the statement of the case (SOC) or the most recent supplemental statement of the case (SSOC) was issued with respect to this claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


